Case 1:21-cv-20301-DLG Document 8 Entered on FLSD Docket 03/02/2021 Page 1 of 1


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                         Case No. 21-20301-CIV-GRAHAM


 ROBERTO C. LAGO,

         Plaintiff,

         vs.


 BIEHL & BIEHL, INC.,

         Defendant.
                                             /

                      NOTICE OF COURT PRACTICE UPON
               NOTICE OF SETTLEMENT AND ORDER CLOSING CASE

         THIS CAUSE comes before the Court on Plaintiff’s Notice of

 Settlement [ECF NO. 8]. Based thereon,

         THE PARTIES are hereby notified that, within forty-five (45)

 days of the date of this Order, they must file a Stipulation or

 Notice of Dismissal, Settlement Agreement, or any other pertinent

 document necessary to conclude this action.          It is further

         ORDERED   AND   ADJUDGED   that   this   action   is   CLOSED   for

 administrative purposes, and any pending motions are DENIED as

 moot.

         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day

 of March, 2021.

                                           s/ Donald L. Graham
                                           DONALD L. GRAHAM
                                           UNITED STATES DISTRICT JUDGE
